Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 1 of 19




                Exhibit D
          Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 2 of 19
                                                                          I1111111111111111 11111 111111111111111 IIIII IIIII IIIII IIIII lll111111111111111
                                                                                                       US007436775B2


c12)   United States Patent                                                        (IO)   Patent No.:                      US 7,436,775 B2
       Jordan et al.                                                               (45)   Date of Patent:                          Oct. 14, 2008

(54)    SOFTWARE CONFIGURABLE                                                   2003/0058850 Al            3/2003 Rangarajan et al. ......... 370/389
        CLUSTER-BASED ROUTER USING STOCK                                        2003/0067925 Al            4/2003 Choe et al. .................. 370/400
        PERSONAL COMPUTERS AS CLUSTER
                                                                                                    OTHER PUBLICATIONS
        NODES
                                                                               Guido Appenzeller & Matthew Holliman, Can Google Route? Build-
(75)    Inventors: John Lawrence Jordan, Ottawa (CA);                          ing a High-Speed Switch from Connnodity Hardware, Q2/2003,
                   Peter Rabinovitch, Kanata (CA)                              www.stanford.edu/ class/ ee3 84 y /projects/presentations/ 5appenz. ppt
                                                                               (20 pages).
(73)   Assignee: Alcatel Lucent, Paris (FR)                                                                  (Continued)
( *)    Notice:      Subject to any disclaimer, the term ofthis               Primary Examiner-Wing F. Chan
                     patent is extended or adjusted under 35                  Assistant Examiner-Mark A. Mais
                     U.S.C. 154(b) by 897 days.
                                                                               (57)                         ABSTRACT
(21)   Appl. No.: 10/625,667
                                                                               A cluster router architecture and methods for performing
(22)    Filed:       Jul. 24, 2003                                             distributed routing is presented. Implementations include off-
                                                                               the shelf Personal Computer (PC) hardware. The cluster
(65)                    Prior Publication Data                                 router architecture includes PC-based router cluster nodes
       US 2005/0018665 Al                 Jan.27,2005                          toroidally interconnected in an intra-connection network in
                                                                               multiple dimensions. The cluster router may further make use
(51)   Int. Cl.                                                                of a management node. Each router cluster node is provided
       H04L 12126                   (2006.01)                                  with the same routing functionality and a node centric con-
(52)   U.S. Cl. ........................ 370/238; 370/235; 370/237             figuration enabling each router cluster node by itself or mul-
(58)   Field of Classification Search ......... 370/235-238,                   tiple router cluster nodes in the cluster router to provide
                370/238.1, 389,390,392, 395.1, 396, 395.21,                    routing responses for packets pending processing. The
                   370/395.31, 411,432,431,474,475,476,                        method divides packet processing into entry packet process-
                                     370/235.1, 236.1, 236.2, 395.2            ing and routing response processing; and exit processing.
       See application file for complete search history.                       Entry packet processing and routing response processing is
                                                                               performed by router cluster nodes receiving packets from
(56)                    References Cited                                       communication networks in which the cluster router partici-
                                                                               pates. Exit packet processing is performed by router cluster
                  U.S. PATENT DOCUMENTS                                        nodes transmitting packets into communication networks in
     5,224,100    A * 6/1993 Lee et al ..................... 370/408           which the cluster router participates. Advantages are derived
     5,970,232    A * 10/1999 Passint et al ................ 709/238           from: a configurable, and scalable cluster router design pro-
     6,044,080    A * 3/2000 Antonov ..................... 370/401             viding a high routing capacity using cost effective stock PC
     6,101,181    A * 8/2000 Passint et al ................ 370/352            hardware; from the toroidal topology of the intra-connection
     6,370,584    Bl * 4/2002 Bestavros et al. ........... 709/238             network which provides a high degree of diversity ensuring
     6,718,428    B2 * 4/2004 Lee et al ..................... 711/101
                                                                               resilience to equipment failure, and from the use of the star
     6,779,039    Bl * 8/2004 Bonnnareddy et al. ...... 709/238
                                                                               topology of the management links which reduces manage-
     6,973,559    Bl * 12/2005 Deneroff et al. .............. 712/12
     7,000,033    B2 * 2/2006 Lee ............................ 709/249         ment overheads in the intra-connection network.
     7,027,413    B2 * 4/2006 Lee et al ..................... 370/255
 2002/0147841     Al   10/2002 Lee ............................ 709/241                          21 Claims, 7 Drawing Sheets




                                  Patch                                                                            Patch
                                   Bay                                                                              Bay
         Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 3 of 19


                                                       US 7,436,775 B2
                                                                Page 2


                  OTHER PUBLICATIONS                                 CBR Implementation, www.cs.duke.edu/-marty/cbr/node2.html,
The Click Modular Router Project, www.pdos.Ics.mit.edu/click/, pp.   pp. 1-4.
1-3.                                                                 Tore Anders Aamodt: "Design and Implementation Issues for an SCI
Benjie Chen & Robert Morris, Flexible Control of Parallelism in a    Cluster Configuration System", SCI Europe, Sep. 28, 1998, pp. 1-7,
Multiprocessor PC Router, Laboratory for Computer Science, Mas-      XP002303 l 12 Bordeaux, the whole document.
sachusetts Institute of Technology, Cambridge, MA 02139, pub-        Kohler E. et al: "The Click Modular Router", ACM Transactions on
lished in the Proceedings of the USENIX 2001 Annual Technical
                                                                     Computer Systems, Association for Computing Machinery. New
Conference, Jun. 2001 (pp. 1-14).
                                                                     York, US, vol. 18, No. 3, 2000, pp. 263-296 XP002208133, ISSN:
Eddie Kohler et al, The Click Modular Router, Laboratory for Com-
                                                                     0734-2071, the whole document.
puter Science, MIT (pp. 1-33) (An article describing a previous
version of this system was published in Operating Systems Review     Pradhan P. et al: "Implementation and Evaluation of A
34(5) (Proceedings of the 17th Symposium on Operating Systems        QoS-Capable Cluster-Based IP Router", IEEE, Nov. 16, 2002, pp.
Principles), (pp. 217-231, Dec. 1999).                               1-13, XP002303130, the whole document.
Eddie Kohler, The Click Modular Router, submitted to Department of
Electrical Engineering and Computer Science, MIT, 2000 (pp. 127).    * cited by examiner
    Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 4 of 19


U.S. Patent         Oct.14, 2008                    Sheet 1 of 7                US 7,436,775 B2


                          110               112                    114
       100
        ~


       IPacket!
       j Packet I

                                                   -----
                          hy.
                          0   rt   J-----1......


                          hy.
                          ort----1--------~
                          hy.                           Software Router
                          ort                                                           102
                                                    Linux Operating System

  FIG. 1
  PRIOR                                   Personal Computer Platform

   ART

                    310                                                   310

                                       4x4 Cluster-Based Router




       320




                                                                                      320
  FIG. 3
  PRIOR               310                                                 310
   ART
    Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 5 of 19


U.S. Patent                         Oct. 14, 2008             Sheet 2 of 7                              US 7,436,775 B2


             FromDevice(eth0)                                         FromDevice(ethl)

                 Classifier(... )                                          Classifier(... )
            ARP            ARP                                       ARP           ARP
           queries      responses       IP                          querie$      responses      IP



   ARPResponder                                             ARPResponder
    (1.0.0.1 ...)                                            (2.0.0.1 ... )

    to Queue         to ARPQuerier                           to Queue         to ARPQuerier

                                    Paint(l)                                                 Paint(2)


                                                Strip(14)
                                                                                                                200
                                                                                                     /
                                                     ~

                                        CheckIPHeader(...)

                                         GetIPAddress(l 6)


                                       LookuplPRoute(.. .)
                             to Linux



         DropBroadcasts                                                Drop Broadcasts

          CheckPaint(l)                                                  CheckPaint(2)
                                               lCMPError                                                  ICMPError
                                                 redirect                                                   redirect
                                                                   IPGWOptions(2.0.0.1)
                                               lCMPError                                                  ICMPError
                                               badparom                                                   badparam '
                                                                      FixIPSrc(2.0.0.1)

                                                                              DeclPTTL
                                               lCMPError                                                  lCMPError
                                               1TLexpired                                                 1TLexpired


                                               ICMPError                                                  TCMPError-
                                                must frog                                                  mustfrog


                       from Classifier                                               from Classifier


    ARPQuerier(l.0.0.1, ... )                                     ARPQuerier(2. 0. 0.1, .. .)


                                                                                                         FIG. 2
                                                                                                         PRIOR
          ToDevice(eth0)                                                ToDevice(ethl)
                                                                                                          ART
                  Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 6 of 19




                                 410..._ lill]§                410                                              ~
                                                                                                               00
                             Management
                                Node
                                          ID
                                          I                  Redundant
                                                             Management
                                                                                                               •

                                                                                                               ~
                                                                                                                ~
                                                                                                                ~
                                                                                                               ~
                                                                Node
                                                                                                               =
           Ld.,
                                                                                     )400                      ~




                                                                                                               .......0
                                                                                                               (')




                                                                                                              J·
                                                                                                               N
                                                                                                               0
                                                                                                               0
                                                                                                               QO




::r11-,::                                                                            ~

                                                                                     ~
                                                                                                     ~

                                                                                                 ..----...
                                                                                                 ..----...
                                                                                                              rJJ
                                                                                                               =-
                                                                                                              ('D

                                                                                                               .....
                                                                                                              ('D




~u~
                                                                                     ~
                                                                                                              ~

                                                                                 ..----...       ..----...    ....
                                                                                                              0

                                                                                                              -....J
                                                                                     ~               ~

                                                                                 ..----...       ..----...
   Patch                                                                                     Patch
    Bay                                                                                       Bay


                                                                                                              dr.,;_
                                                                                                              -....l
                                                                                                             ~
                                                                                     FIG. 4                   w
                                                                                                             '"O'I
                                                                                                              -....l
                                                                                                              -....l
                                                                                                              UI

                                                                                                              =
                                                                                                              N
                     Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 7 of 19




                                                                                                                                         ~
                                                                                                                540                      00
                                                                                                                                         •

 500
 600\                                  ~                       Entry
                                                           Packet
                                                         Processing
                                                                       H           Routing
                                                                               Response
                                                                               Processing
                                                                                                        Tag
                                                                                                       Packet
                                                                                                                'h
                                                                                                                                         ~
                                                                                                                                         ~
                                                                                                                                         ~

                                                                                                                                         =
                                                                                                                                         ~
                                                                                                                                          ~




                             Newly
                            Received
                                                                                              570
                                                                                                                                         ...0....
                                                                                                                                         (')




       502                   No Tag                                    580                                        552                   J·
                                                                                                                                         N
                                                                                                                                         0
                                                                                                                                         0
                           O,t,:      ""°           -                    --   --      -                                                  QO



       Input               I
               I       ►
                               ij)"    1$)~

       Ports                       ~/4',.¥..,_ ' T a g gt,~e d  ~ ~ Transit                                               Pons
                                                                                                                      l
                                                                                                                                         rJJ
                                                              N
                                            Ql~
                                              o">                              ~                                                 /j      =-
                                                                                                                                         ('D

                                                                                                                                         .....
                                                                                                                                         ('D

                                                                                                                                         .i;...


 554           556                                                            J'                                           I      554    ....
                                                                                                                                         0

                                                                                                                                         -....J




                                                              Remove
                                                               Tag   I
                                                                                  Decrement
                                                                              ., 1 TTL
                                                                                              I ., ,   Exit
                                                                                                      Packet
                                                                                                    Processing
                                                                                                                                         dr.,;_
                                                                                                                                         -....l
                                                                                                                                        ~
                                                                                                                                         w
                                                                                                                                        ___O'I
FIG. 5A                                                 682                                  584                                        -....l
                                                                                                                                        -....l
                                                                                                                                        UI

                                                                                                                                        =N
                                     Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 8 of 19




                                                Drop                                                                                                                                        ~
                                                                                                                 ARP                                                                        00
                                                                                                                                                                                            •


                H
                                                       Deny                                                   Response
                                      536                         )>                                                                                                     500                ~

      Phy.
                         MGMT
                                             .,,,.    ,0
                                                ('('$ q)('+.
                                                                  n
                                                                  ~
                                                                 -s.        ''°
                                                                                 C'i
                                                                                                              ( PortlD)
                                                                                                                                    ARP                             r                       ~
                                                                                                                                                                                            ~
                                                                                                                                                                                            ~
      MGMT
      Port
       Tx     -..
                          Port
                         Queue
                                               ~~~$...
                                            C'o q)~ ~
                                             ~,15 $
                                                 ""o..,.
                                                           ('$
                                                                            i
                                                                                '°$/
                                                                                       ,.\'.s-~
                                                                                  <$)('+.
                                                                                        $...
                                                                                             ~
                                                                                             ....
                                                                                                                                 Query)
                                                                                                                               ( PortlD)
                                                                                                                                                     ~$,$1~,0
                                                                                                                                                       »o
                                                                                                                                                         ~~
                                                                                                                                                            e,..
                                                                                                                                                                         FIG. 58            =
                                                                                                                                                                                            ~



                                                                                         IP Packet
               514          T        512                         520                                                                                               576
                                                                                                    564
                                                                                                                                                                                            0
              J
                        ~·~·~
                                                                                                                                                                                            (')
                                                                                 C'~
      MGMT
       Phy.
       Port                 st.?               TTL?
                                                                            ''°->.· ,,~
                                                                                    ~.s-\SI~
                                                                                   O;i. ~
                                                                                              ~
                                                                                                                  High
                                                                                                                 Priority
                                                                                                                                                      Switch
                                                                                                                                                      (Tag)
                                                                                                                                                                                            :-+-
                                                                                                                                                                                            .......
                                                                                                                                                                                            ~
                                                                                                                 Queue
        Rx                                                                                /                                                                                                 N
                                                                                                                                                                                            0
                                                                                                                                                                                            0
                598         T..      ~1n             Iv                                                                                                                                     QO




                                                                                                                                            ARP         ARP                  ARP
      To OS         ~!~~e,,~
                                           JICM~rr•l                             Low
                                                                                Priority
                                                                                                                ~('1                      Querier     Querier              Querier          rJJ
                                                                                                                                                                                            =-
                                             Expired                            Queue                              ¾.te.,..                ( Phy.      ( Phy.             ( Logical         ('D

                                                                                                                                                                                            .....
                                                                                                                                                                                            ('D
                                                                                                                                          PortlD)     PortlD)              PortlD)
                                                                                                                                                                                            Ul

              508        Accept 50&                  1           524
                                                                                                    vvv

                                                                                                                    1           I                                                     550
                                                                                                                                                                                            ....
                                                                                                                                                                                            0
                                                                                                                                                                                            -....J

  External                                                                                                                                Internal    Internal
                          Packet
   Phy.                                                                                                          Lookup                    Output      Output               Self
    Port
    Rx
                         Filtering
                        (Firewall)
                                                                                                                IP Route                    Port
                                                                                                                                           Queue
                                                                                                                                                        Port
                                                                                                                                                       Queue
                                                                                                                                                                   I I     Queue


                                                                      571                N               570
502                       Deny     504
                                                                                                                                                                                            dr.,;_
  External
   Phy.
                    ~       +
                          Drop                                                   Tag                            TagTTL =
                                                                                                                                          Internal
                                                                                                                                            Phy.
                                                                                                                                                      Internal
                                                                                                                                                        Phy.
                                                                                                                                                                           Internal
                                                                                                                                                                         Loopback
                                                                                                                                                                                            -....l
                                                                                                                                                                                            ~
    Port                 Packet                                                 Packet                         MaxTagTTL                    Port        Port                 Port           w
                                                                                                                                                                                            0--,
    Rx                                                                                                                                       Tx          Tx              "127.0.0.1"
                                                                                                    "--"""I                                                                                 ~
                                                                                                    540                                                                                     -....l
                                                                                                                              542                                                           UI

                                                                                                                                                                                            =
                                                                                                                                                                                            N
                                              Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 9 of 19




                                                                                                                                                                                ~
                                                                                                                                                                                00
                                                                                                                                                                                •
                                                   508                                                                                          FIG. SC                         ~
                                                                                                       500
       From
        OS       h I     To OS
                                               I                                                 ~
                                                                                                                                                                                ~
                                                                                                                                                                                ~
                                                                                                                                                                                ~



                                                                                                                                          Internal            Internal
                                                                                                                                                                                =
                                                                                                                                                                                ~


            558
556               I      Special
                        Function                                          ,580               578                    574
                                                                                                                                          Output
                                                                                                                                            Port
                                                                                                                                                                Phy.
                                                                                                                                                                Port
                                                                                                                    ../                    Queue                 Tx             0
      Internal   ~        C),                                                                      ~~                                                                           (')
                                                                                                                                                                                :-+-
        Phy.                                                                                       >. C'r.                      Switch
                                                                                                                                                                                .......
                        l)~.._iS'iS'.                                                        N
        Port                ~ :.,~.,.                                                               ~ 9~                        (Tag)
                                                                                                                                                      548                552
                                                                                                     ~~19~                                                                      ~
         Rx                    /
                                               ---,                                                      <    'l'
                                                                                                                                          Internal            Internal          N
                                                                                                                                                                                0
                                                                                                                                           Output                               0
                                               560                                                                                                              Phy.
556               I

                 H~~,
                                                                                                                                                                                QO
                                                                                                                          576               Port                Port
                                                                                                                                           Queue                 Tx
      Internal
        Phy.
        Port
         Rx
                          cessing
                                                                                    '
                                                                                  Drop
                                                                                 Packet
                                                                                                                                                                                rJJ
                                                                                                                                                                                =-
                                                                                                                                                                                ('D

                                                                                                                                                                                .....
                                                                                                                                                                                ('D

                                                                                                                                                                                O'I

554

    Internal ~
  Loopback
      Port
                  I
                         <l~
                        ~ %~
                                I


                        ?-,o+. ~?
                                               H,_ -..
                                                582

                                                      I
                                                      I
                                                               j
                                                           Remove
                                                             Tag
                                                                          I
                                                                          I
                                                                                  High
                                                                                 Priority
                                                                                             590

                                                                                                                    592
                                                                                                                                          External
                                                                                                                                          Output
                                                                                                                                            Port
                                                                                                                                                              External
                                                                                                                                                               Phy.
                                                                                                                                                                Port
                                                                                                                                                                                ....
                                                                                                                                                                                0
                                                                                                                                                                                -....J




  "127.0.0.1"            < 9"            'I'          I   ___             I
                                                                         _;
                                                                                 Queue
                                                                                                    \S'('~                      Switch
                                                                                                                                           Queue                 Tx




                                                                                            r
                  584           I                  588                                                    ~                     ( Dest.              L--528               530


                                               H M
                                                                                                             ~~                 Node)                                           dr.,;_
                                                                                                              ~




                        ~~
                                                                                                                                          External            External
                         cil:
                        17,&~
                                Q)C'!
                                    ~9.-
                                                          '-'>~o
                                                               ~iS'
                                                              C), ;s,~            L
                                                                                    ow
                                                                                 Priority                             594
                                                                                                                                          Output               Phy.
                                                                                                                                                                                -....l
                                                                                                                                                                                ~
                                9
                          ~o ..,4i                             ~ lll,..          Queue
                                                                                                                                            Port                Port            w
                                                                                                                                                                                0--,
                                                                                                                                           Queue                 Tx
                                ~       If-                        /                        ""                                                                                  ~
                                                                                             590                                                                                -....l
                  586                                                                                                                                                           UI

                                                                                                                                                                                =
                                                                                                                                                                                N
                                                      Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 10 of 19




                                                                                                                                                                                                           ~
                                                                                   IP Packet                                                                                                               00
      MGMT~                                                                                                                                                                                                •
      Phy.   512                                                                                                                                                                   Output           Phy.   ~
      Port                                                                                                                                                                                                 ~
       Tx  •                                                                                                                                                                        Port            Port   ~
                                                                                                                                             576                                   Queue             Tx    ~
                                                                                                                                             594
                                                                                                                                                       Switch           528                   530
                                                                                                                                                                                                           =
                                                                                                                                                                                                           ~




                                 ,.                                                                                                 ,.
                                                                                                                                                                                            H_
                         I"'-.        ✓ I                 1"-       ✓IN       I              I       I       I    I       I     I        I         I
508                                                             IT
I                                                                                     10..-nv                         l                            I            J   I
                                                                                                                                                                              I Output              Phy.   0
                                                                              ... __ .__
                                                                                                                                                                                 Port               Port   (')
                                                                                                                                                                                                           :-+-
      To OS      ~o~                                      15241                   -■-""'" ....
                                                                                                                          ~7nly                         ✓1               ,. ,. LQueue                Tx
                                                                                                                                                                                                           .......
                                                                                                                                                                                                           ~
                                                                                                                                                                                                           N
                                                                                                                                                                        548                  552           0
                                                                                                                                                                                                           0
598                      .-L.                                   I                                        --       --                --                   I                                                 QO

'i<       I
      MGMT
      Phy.



                                                                                                     ~~
                     Denyi                                                                                                                                                                                 rJJ
      Port                                                                                                                                                                                                 =-
       Rx        I        Drop
                                                                                                                                                                                                           ('D

                                                                                                                                                                                                           .....
                                                                                                                                                                                                           ('D

                                                                                                                                                                                                           -....J
                         Packet
                                                                                                                                                                                                           ....
                                                                                                                                                                                                           0
                                                                                                                                                                                                           -....J
                                                                                                         I                                               I
    502
                      so~
          Phy.
                     1
          Port
           Rx        .           ■     "llr.    II'   I         ■                                .                                                                                     ~
                                                                                                                                                                                            600
                                                                                                                          508
                                                                                                                                 Drop                                                                      dr.,;_
                                                                                                                                Packet
                                                                                                                                                                                                           -....l
                                                                                                                                                                                                           ~

                                                                                                 ~
                                               Phy.
                                               Port
                                                Rx              I         I
                                                                                  From
                                                                                   OS
                                                                                                                 -~   To OS
                                                                                                                                I                                                      FIG 6
                                                                                                                                                                                                           w
                                                                                                                                                                                                           0--,
                                                                                                                                                                                                           ~
                                                                                                                                                                                                           -....l
                                                                                                                                                                                                           UI

                                                                                                                                                                                                           =
                                                                                                                                                                                                           N
         Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 11 of 19


                                                        US 7,436,775 B2
                                1                                                                         2
          SOFTWARE CONFIGURABLE                                            has lead to special purpose solutions typically addressing
     CLUSTER-BASED ROUTER USING STOCK                                      specific packet processing issues and/or to support specific
      PERSONAL COMPUTERS AS CLUSTER                                        services via dedicated (units) equipment. Router develop-
                  NODES                                                    ment costs are incurred in designing and validating the rout-
                                                                      5    ing functionality, as well in designing and validating the
                FIELD OF THE INVENTION                                     special purpose, dedicated, router node hardware.
                                                                              The single unit, dedicated, hardware implemented routers
  The invention relates to routing packets in packet-switched              have evolved from computer-host-type network nodes. The
communication networks, and in particular to methods and                   relatively large expense associated with the development and
apparatus for distributed routing response determination.             10   deployment of single unit, special purpose, dedicated, hard-
                                                                           ware implemented routers has caused researchers to recon-
          BACKGROUND OF THE INVENTION                                      sider computer-host-type router implementations as personal
                                                                           computer equipment costs have decreased relative to the
   In the field of packet-switched communications, trans-                  computing capability provided. The intent is to leverage
ported content is conveyed between source and destination             15   readily available personal-computer hardware, which has
communications network nodes in accordance with a store-                   also undergone separate intense development and standard-
and-forward discipline. The content to be transported is seg-              ization, to provide routing functionality comparable to hard-
mented, and each content segment is encapsulated in a packet               ware implemented router nodes. Returning to computer-host-
by adding headers and trailers. Each packet is transmitted by              type router solutions is in some ways considered a step back,
the source network node into an associated communications             20   because computer-host router implementations are software-
network over communication links interconnecting commu-                    based router implementations lacking packet processing
nications network nodes. At each node, a packet is received,               response time guarantees, whereas dedicated router (equip-
stored (buffered) while awaiting a packet processing                       ment) nodes tend to implement the routing functionality in
response, and later forwarded over a subsequent intercon-                  hardware which provides bound packet processing response
necting link towards the intended destination network node in         25   times.
accordance with: a destination node specification held in the                 FIG. 1 is a generic functional block diagram showing a
packet header, and forwarding specifications provided via the              legacy Personal Computer (PC) software-based router imple-
packet processing response.                                                mentation. The legacy PC router implementation 100, which
   Packet processing responses include, but are not limited to:            runs an operating system platform 102 such as, but not limited
switching, routing, traffic classification, traffic/content filter-   30   to, Linux, includes software-implemented routing function-
ing, traffic shaping, content/traffic encapsulation, content               ality, such as, but not limited to: packet filtering 110, packet
encryption/decryption, etc. responses. A switching response                header modification 112, packet queuing 114, scheduling 116
in the context of a network node processing a particular                   etc. The routing behavior of the legacy PC router 100 can be
received packet, specifies that the packet is to be forwarded              re-configured by re-coding the desired router functionality
via a particular output port of the network node. A routing           35   (110-116). Typically legacy PC router implementations 100
response relates to a switching response determined based on               execute optimized special-purpose code to effect routing.
a group of routing criteria. The routing criteria may include,             While special-purpose code provides some efficiencies in
but are not limited to: communication link states, service level           providing routing responses, such solutions are not necessar-
specifications, traffic classification, source/destination net-            ily optimal under all conditions and typically lead to propri-
work node specification, time-of-day, congestion conditions,          40   etary implementations addressing particular service deploy-
etc.                                                                       ments. Over-optimization leads to inflexible and expensive to
   One of the benefits of the store-and-forward discipline                 maintain solutions.
employed in conveying packets in packet-switched commu-                       Improvements towards an improved PC-based router
nication networks, stems from an ability of packet-switched                implementation includes the configurable Click router frame-
networks to route packets around failed/congested commu-              45   work project at the Massachusetts Institute of Technology,
nications network infrastructure, diminishing an otherwise                 U.S.A., a description of which can be found at http://www.
need for a redundant communication network infrastructure,                 pdocs.lcs.mit.edu/click/. Various developers have contrib-
to reliably transport packets between source and destination               uted to the development of the Click router framework includ-
network nodes.                                                             ing: Eddie Kohler (Ph.D. thesis student), Professor M. Frans
   One of the drawbacks of the store-and-forward discipline           50   Kaashoek and Professor Robert Morris, Benjie Chen, and
employed in conveying packets in packet-switched commu-                    John Jamiotti.
nication networks, stems from delays incurred in obtaining                    The Click router framework development started as an
packet processing responses-probably the most notable                      investigation into possible routing response processing
being the routing response delay which is for the most part                improvements achievable by codifying discrete router func-
non-deterministic.                                                    55   tional blocks which, via a high level router description lan-
   Single unit, dedicated, hardware implemented router com-                guage, could be flexibly combined to implement (PC-based)
munication network nodes have been developed and                           router functionality at reduced router code maintenance over-
deployed with various levels of success. Single unit, packet-              heads. FIG. 2 shows an exemplary prior art Click router
switching communications network nodes implementing vir-                   configuration 200 implementing an exemplary Internet Pro-
tual routers have also been developed and deployed with               60   tocol (IP) router, the configuration 200 specifying discrete
various levels of success. However content transport capacity              router functional blocks and packet processing flows defined
over interconnecting links, known as transport bandwidth,                  between the discrete router functional blocks.
continues to increase at exponential rates, as well component                 Various levels of success were attained, including the real-
miniaturization has enabled the aggregation oflarge amounts                ization that, in order to achieve superior packet throughput
of packet traffic into such dedicated single unit router nodes.       65   through a single standard PC-based router, running a typical
A lot of research and development has and is being under-                  operating system, a closer coupling between the operating
taken in respect of packet router network node design, which               system, router software (Click in the MIT investigation), and
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 12 of 19


                                                      US 7,436,775 B2
                               3                                                                     4
the Network Interface Cards (NIC) (physical ports) was nec-          published on the Internet at http://sci-serv.inrialpes.fr/SciFS/
essary. The typical interrupt handling technique ubiquitously        whatis_scifs.html, which is a file system module for the
used by network interface cards to report receiving a packet,        Linux kernel offering services for implementing a distributed
and to announce availability to transmit a packet, was               shared virtual memory, built on top of SCIOS, using a
replaced by a polling technique to eliminate "receive live- 5 memory mapped file concept.
lock" conditions. It was found that using poling techniques,            The success of distributed computing towards achieving
minimum-sized packet throughput increased fourfold. Mini-            network computing, including the SCIOS/SCIFS initiative,
mum-sized packets are the most demanding of all types of             hinges on the type of computation necessary to solve a prob-
packets when it comes to providing a processing response, as         lem. Network computing provides computation efficiencies,
PC central processor resources are consumed in proportion to 1o if the necessary work to solve the problem can be divided into
the number of packets processed not in proportion to the             discrete and independent work units, such that the processing
content bandwidth conveyed. The bandwidth conveyed is                of each work unit has a minimal to no influence on the pro-
ultimately limited by the bandwidth of the PC bus. Statisti-         cessing of other work units. A successful such network com-
cally however, the median packet size is relatively small in a       puting implementation is the SETI@Home project where
typical use environment.                                          15 processing each work unit involves determining self correla-
   Other results of the MIT Click investigation, include the         tion between recorded signals in a single work unit.
definition of only sixteen generic discrete functional router           Investigations into distributed routing must take into
blocks as a framework for implementing comprehensive                 account the issues pointed out by the Click initiative, that of
packet processing responses-other specific functional                packet processing flows traversing multiple routing func-
router blocks being derived from the sixteen generic func- 20 tional blocks. The single PC-platform-based Click router
tional router blocks. In providing packet processing                 framework investigation does not address network comput-
responses, the prior art typically concentrates on queuing           ing implementation issues and it is difficult to envision how,
disciplines and queue service disciplines. In the prior art, each    on their own, the results of the Click router framework inves-
routing function (filter 110, process 112, queue 114, schedule       tigation can be employed directly to provide distributed rout-
116) contended for CPU time and cache. The Click investi- 25 ing.
gation, however, looked into potential improvements achiev-             A prior art attempt towards distributed routing was made
able by prioritizing packet processing flows within a single         by Martin Gilbert, Richard Kisley, Prachi Thakar of Duke
PC-based router, and found that improvements may be ben-             University, U.S.A., published on the Internet at http://
efited from careful allocation of CPU processing resources to        www.cs.duke.edu/-marty/cbr/, entitled "Scalable Routing
packet processing flows which reduced CPU cache misses. 30 Through Clusters". Gilbert et al. employed an experimental
   Further results of the MIT Click investigation, include the       setup having two interconnected but otherwise independent
adaptation of the Click router framework software code to            PC-based routers.
operate on a multi-processor-single-PC-based platform. The              Further, Gilbert et al. found that, packets which cannot be
investigation continued toward prioritizing packet processing        received and sent from the same entry router node in the
flows seeking benefits from careful allocation of the process- 35 cluster router, must be forwarded from the entry router node
ing resources of all CPUs of the multiple-processor-PC plat-         over an intra-connection network to the exit router node, from
form to packet processing flows. CPU allocation to port-             where the packets are forwarded into an associated external
related packet processing flows seemed to provide best results       communications network.
by leveraging parallel processing over the multitude of pro-            Gilbert et al. realized that, for a cluster of PC-based routers
cessors (a maximum of 4 CPUs per PC-based router were 40 to operate as a "single" router, it is was necessary for the
employed in the investigation). However, it was found that           Time-To-Live (TTL) packet header value to be decremented
one of the most detrimental of overheads were cache misses           only once by exit nodes in the cluster. Gilbert et al. used a
whose minimization correlated with increased packet pro-             packet tagging technique and packet TTL decrement suppres-
cessing throughput.                                                  sion code to prevent premature packet TTL decrements. The
   However, the sharing of a single data bus between the 45 proposed solution actually introduced a problem: low TTL
multiple processors of the single-PC router implementation           value packets are processed through the router cluster (in the
represented a limitation as, during periods of high packet           Gilbert et al. implementation by both PC-based clusters) only
throughput, the multiple CPUs contend for the single data            to be dropped by exit cluster nodes, the corresponding Inter-
bus. Therefore, implementing large capacity routers in accor-        net Control Message Protocol (ICMP) messages being sent
dance with the MIT Click investigation is difficult and/or very 50 from the exit router node and routed back through the router
expensive to achieve because a very fast PC computing plat-          cluster (2 PC routers) towards the source. The proposed solu-
form is required. This is due to the fact that the Click routing     tion was extended to identify packets bearing low packet TTL
framework design is based on employing a single PC plat-             values to be processed immediately, at entry nodes in the
form, and hence its performance is limited by the speed of the       cluster, rather than processing these packets through the clus-
PC platform.                                                      55 ter.
   In the field of distributed computing there is a current push        To implement the intra-connection network, Gilbert et al.
to achieve network computing. Recent developments include            found it necessary to employ an additional lightweight pro-
the Scalable Coherent Interface (SCI) initiative which               tocol and a hierarchical naming scheme for router nodes in the
focuses on using new high bandwidth and low latency                  cluster. The proposed solution was not without problems, of
memory-mapped networks to build high performance cluster 60 which Gilbert et al. identified: a routing overhead consisting
computing servers. The work in progress includes SCIOS,              of additional routing messages which needed to be exchanged
published on the Internet at http://sci-serv.inrialpes.fr/SciOS/     in the cluster to propagate routing information related to
whatis_scios.html, (contributor: Mr. Emmanuel Cecchet,               external and internal changes to the cluster; extra protocol
France), which is an operating system module for the Linux           stack handling due to packets traversing several router nodes
operating system kernel offering services for managing 65 which involved examining each packet being processed at the
resources in a cluster of Linux network nodes interconnected         IP layer to determine correct forwarding; and bandwidth res-
in an SCI network. The work in progress also includes SCIFS,         ervation in the intra-connection network had to take into
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 13 of 19


                                                      US 7,436,775 B2
                               5                                                                        6
account the internal overhead. Although recognized as not                            SUMMARY OF THE INVENTION
ideal, Gilbert et al. propose employing statically-coded rout-
ing at each router node in the cluster to address the route-                In accordance with an aspect of the invention, a cluster-
information sharing problem. Gilbert et al. state that "the              based router is provided. The cluster router includes a plural-
ideal solution would be that the intra-connection network is        5    ity of equivalent interconnected router cluster nodes, the rout-
completely transparent", and provide only a characterization             ing capacity of the cluster router increasing substantially
stressing that: "[as the number of router nodes in the cluster           O(N) with the number N of router cluster nodes in the cluster
increases], the latency associated with the extra protocol               router. A plurality of cluster router internal links interconnect
translation and physical link traversal on the intra-connection          router cluster nodes forming an intra-connection network
                                                                    10   ensuring a high path diversity in providing resiliency to fail-
network will limit end-to-end throughput." Gilbert et al. call
                                                                         ures. Each router cluster node has a group of cluster router
for employing, perhaps future faster packet transport tech-
                                                                         external links enabling packet exchange with a plurality of
nologies to alleviate these issues in order to achieve the stated
                                                                         external communication network nodes. And, each router
goals of their presented solution.                                       cluster node operates in accordance with a provisioned
   Yet another prior art investigation into distributed routing     15   router-cluster-node-centric configuration to effect distributed
is presented in FIG. 3 which shows an architecture referred to           routing of the conveyed packets. The equivalency between the
as a cluster-based router (CbR). The 4x4 cluster-based router            router cluster nodes providing a scalable cluster router.
300 shown is comprised of four 2x2 router modules 310. Each                 In accordance with another aspect of the invention, the
of the routing modules 310 is implemented on a PC comput-                intra-connection network further comprises an n dimensional
ing platform having gigabit Ethernet (1 GE), or similar, high       20   toroidal topology. 2 *n internal links interconnect each router
speed interfaces 320. The 2x2 router modules 310 are inter-              cluster node with 2*n adjacent neighboring router cluster
connected in a manner that forms a non-blocking 4x4 routing              nodes; the routing capacity of the cluster router being
architecture. Different sizes and arrangements of router mod-            increased substantially linearly by adding an n-1 dimensional
ules 310 are possible to form different sized router clusters            slice of router cluster nodes to the cluster router.
300. Furthermore, a hierarchy of cluster-based routers 300          25      In accordance with a further aspect of the invention, the
can be used to form even larger cluster-based routers. For               cluster router further includes: at least one management node;
example, a 16x 16 CbR could be created from four of the 4x4              and a plurality of management links interconnecting the at
cluster-based routers 300 shown in FIG. 3. General details of            least one management node with the plurality of router cluster
this prior art proposal used to be found on the Internet at              nodes. The plurality of management links enable one of out-
http://www.stanford.edu/class/ee384y/, but the details are no       30   of-band: configuration deployment to each router cluster
longer published.                                                        node, router cluster node initialization, and reporting func-
   The CbR router 300 lacks flexibility in configuring thereof           tionality. Employing the plurality of management links,
to address specific routing issues, and changes in routing               reduces an in-band cluster router management overhead.
functionality require new hardware or new code develop-                     In accordance with a further aspect of the invention, the
ment. Moreover, it is apparent that a scalability issue exists as   35   plurality of management links from a one of a star and bus
the number of 2x2 router modules 310 increases as O(N2 ) for             topology.
an O(N) growth in ports.                                                    In accordance with a further aspect of the invention, the
   Another prior art investigation into the feasibility of using         cluster router further includes an internal addressing process
a Clos network to implement distributed routing is entitled              dynamically determining router cluster node addressing.
"Can Google Route?" and was presented by Guido Appen-               40      In accordance with a further aspect of the invention, the
zeller and Mathew Holliman. The Clos network architecture                cluster router further includes an external addressing process
is proposed because such a design is non-blocking.                       dynamically determining a router cluster address.
                                                                            In accordance with a further aspect of the invention, a
   Appenzeller and Holliman show a dramatic increase in                  router cluster node of a plurality of router cluster nodes inter-
cost-per-gigabit with total throughput for single unit dedi-        45   connected in a cluster router is provided. The router cluster
cated routers. Appenzeller and Holliman show that using                  node includes a plurality of cluster router internal intercon-
Clos-network-type router clusters is only more economical                necting links connected thereto, the internal interconnecting
than single unit dedicated hardware routers for implementa-              links enabling the exchange of packets with adjacent router
tions involving very large numbers of ports. In general Clos             cluster nodes in the cluster router. At least one cluster router
networks employ a hierarchy of nodes: edge and core. Edge           50   external link connected thereto, the at least one external link
nodes exchange packets with external communications net-                 enabling exchange of packets between external communica-
works while core nodes do not, which is why, in general,                 tions network nodes and the cluster router. And, a router-
switching N inputs to N outputs requires (N/4)log4 N(l.5r                cluster-node-centric configuration to effect distributed rout-
log 2 lo&N which increases O((N/4)log4 N) with N.                        ing of the conveyed packets. The equivalency between router
   Further Appenzeller and Holliman confirm the results of          55   cluster nodes in the cluster router providing a scalable router.
the MIT Click investigation, in that the use of PC bus interrupt            In accordance with a further aspect of the invention, a
techniques represents a packet throughput bottleneck and                 router-cluster-node-centric configuration is provided. The
propose aggregating short packets. To implement the pro-                 router-cluster-node-centric configuration enables the provi-
posal, the network interface cards employed must have large              sion of a distributed packet routing response in a cluster router
buffers operating at line speed which negatively impacts the        60   having a plurality of router cluster nodes. The configuration
cost of such an deployment. While the MIT Click investiga-               specifies a plurality of routing functional blocks; and at least
tion proposes to use optimized network interface card polling            one cluster-node-centric packet processing flow, via the plu-
techniques, Appenzeller and Holliman propose a less opti-                rality of routing functional blocks. The routing of packets
mum solution of using Linux in halted mode.                              received at the cluster router is effected employing one of a
   In view of the aforementioned shortcomings of the prior art      65   single router cluster node and a group of router cluster nodes.
investigations, what is desired is a low-cost router that is                In accordance with a further aspect of the invention, the
flexible, and scalable in routing capacity and port count.               router-cluster-node-centric configuration includes: an entry-
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 14 of 19


                                                     US 7,436,775 B2
                              7                                                                       8
and-routing processing packet processing flow specification;           of router cluster nodes 402 (typically a large number) may be
a transit packet processing flow specification; and an exit            interconnected in accordance with various topologies without
packet processing packet processing flow specification. The            limiting the invention. The choice of the number of router
packet processing flow specifications enable a received                cluster nodes 402 is chosen to obtain a required routing capac-
packet to undergo entry-and-routing processing at an entry        5    ity, while the chosen topology employed is a balance between
router cluster node, optionally transit via at least one inter-        advantages and disadvantages including, but not limited to:
mediary router cluster node, and undergo exit processing at an         cost, complexity, delay, blocking probability, etc. which may
exit router cluster node.                                              be dependent on the routing capacity.
   In accordance with a further aspect of the invention, the              In accordance with the exemplary embodiment shown, the
router-cluster-node-centric configuration employs a tag con-      10   individual router cluster nodes 402 are arranged in x, y, and z
veyed with each packet within the cluster router infrastruc-           slices, and each router cluster node 402 is physically con-
ture. The tag holds specifiers tracking packet processing              nected 404 to adjacent router cluster nodes 402 in the x, y, and
within the cluster router.                                             z directions. In is pointed out that only two z-toroidal inter-
   In accordance with yet another aspect of the invention,             connections are shown in order to improve clarity of FIG. 4,
each tag holds a tag time-to-live specification decremented       15   however every router cluster node 402 participates in a z-tor-
while the associate packet propagates via router cluster nodes         oid of which there are twelve in total. The toroidal intercon-
in the cluster. The packet is discarded when the time-to-live          nections 404 shown, implement a dedicated cluster intra-
specification is zero and the packet has not reached a corre-          connection network. In order to simplify the presentation of
sponding exit router cluster node thereby reducing transport           the relevant concepts, interconnections 404 will be referred to
overheads.                                                        20   herein as internal interconnection links 404 (connected to
   Advantages are derived from: a configurable, and scalable           internal ports) without limiting the invention thereto. Each
cluster router design providing a high routing capacity using          internal interconnecting link 404 between any two router
cost effective stock PC hardware; from the toroidal topology           cluster nodes 402 may either be a unidirectional or a bi-
of the intra-connection network which provides a high degree           directional link without limiting the invention.
of diversity ensuring resilience to equipment failure, and from   25      Wraparound internal interconnection links 404 complete
the use of the star topology of the management links which             toroidal interconnectivity ensuring that every router cluster
reduces management overheads in the intra-connection net-              node 402 has, in accordance with the exemplary toroidal
work.                                                                  topology employed, six adjacent router cluster nodes 402 to
                                                                       provide path diversity. Should any router cluster node 402 or
      BRIEF DESCRIPTION OF THE DRAWINGS                           30   internal interconnecting link 404 fail, the toroidal topology
                                                                       ensures that other paths between any source and destination
   The features and advantages of the invention will become            router cluster nodes 402 exist.
more apparent from the following detailed description of the              In accordance with the exemplary toroidal topology of the
preferred embodiments with reference to the attached dia-              exemplary embodiment of the invention, should a number of
grams wherein:                                                    35   the router cluster nodes 402 or interconnecting links 404 fail,
   FIG. 1 is a schematic diagram showing elements imple-               the cluster router 400 will continue to route packets, perhaps,
menting a prior art personal computer executing packet rout-           but not necessarily, at a reduced routing capacity until the
ing software code;                                                     failed infrastructure is brought back on-line. Whether packet
   FIG. 2 is a schematic diagram showing packet processing             routing capacity is affected by a particular infrastructure fail-
flows directing packets between router functional blocks in       40   ure, is dependent on the actual packet traffic patterns within
accordance with a Click configuration implementing an                  the cluster router 400. However, as long as routing capacity
exemplary IP router;                                                   and packet transport capacity is still available in the cluster
   FIG. 3 is a schematic diagram showing a prior art non-              router 400, the toroidal interconnectivity provides the possi-
blocking cluster-based router architecture;                            bility for work distribution over the remaining router cluster
   FIG. 4 is a schematic diagram showing, in accordance with      45   nodes 402.
an exemplary embodiment of the invention, a cluster-based                 The toroidal topology employed can be extended to mul-
router architecture;                                                   tiple dimensions: rather than linking each router cluster node
   FIGS. 5 A, B and Care schematic flow diagrams showing               402 only to neighbor router cluster nodes 402 in the x, y and
exemplary packet processing flows and routing functional               z direction, each router cluster node 402 can be linked to 2 *n
blocks providing packet routing in accordance with an exem-       50   neighbors in n dimensions. The additional interconnectivity
plary embodiment of the invention; and                                 provides: increased path diversity thereby reducing blocking
   FIG. 6 is another schematic flow diagram showing exem-              probability, reductions in the number of hops between entry
plary packet processing flows and routing functional blocks            and exit router cluster node 402 pairs, reductions in transmis-
providing packet routing in accordance with the exemplary              sion delay, and provides the possibility for work distribution
embodiment of the invention.                                      55   away from congested router cluster nodes 402 (congestion
   It will be noted that in the attached diagrams like features        mitigation). Theses advantages come at a cost of increased
bear similar labels.                                                   wiring, maintenance, work distribution decision making, etc.
                                                                       complexity; and an increased cost of: a large number of
           DETAILED DESCRIPTION OF THE                                 cables, a correspondingly large number of network interface
                  EMBODIMENTS                                     60   cards, PC motherboards adapted to interconnect with numer-
                                                                       ous network interface cards, multiported network interface
   In accordance with an exemplary embodiment of the inven-            cards, etc. Thus the choice of a specific interconnection den-
tion, FIG. 4 shows an exemplary cluster-based router imple-            sity is an design choice to be made based on specific appli-
mentation 400 which includes a 3x4x3 arrangement (cluster)             cation environment requirements.
of PC router cluster nodes 402 interconnected in accordance       65      In accordance with the exemplary embodiment of the
with a toroidal topology. The invention is not limited to the          invention, employing toroidal interconnectivity between the
numberof PCs orto the topology shown. An arbitrary number              router cluster nodes 402 enables all router cluster nodes 402
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 15 of 19


                                                      US 7,436,775 B2
                               9                                                                      10
to be equivalent. In particular the toroidal topology does not             In accordance with an exemplary implementation, the
dictate which router cluster nodes 402 are edge or core router          management links 412 may be implemented as serial links.
cluster nodes 402. Such designations may of course be made              Serial links employ serial ports typically available directly on
logically, if necessary, and may only apply to a specific ser-          the motherboard of each PC router cluster node 402 reducing
vice being provisioned. However depending on each particu-         5    bus connector requirements imposed on the design of each PC
lar implementation, such designations may bring about a                 motherboard. While the aggregation of all serial links at the
management overhead. The equivalency between router clus-               management node may require expensive aggregation equip-
ter nodes 402 enables each router cluster node 402 to have              ment, such aggregation equipment exists and enjoys stan-
external physical links (schematically shown as patch bays)             dardization.
providing physical connect1v1ty to communications                  10      In accordance with another embodiment of the invention,
network(s) in which the cluster router 400 participates.                at least one router cluster node 402 is designated as a man-
Therefore, in accordance with the exemplary embodiment of               agement node (410) providing management functionality
the invention, each router cluster node 402 may act as an               either on a dedicated basis of in conjunction with providing
entry, core, and/or exit router cluster node 402 relative to the        routing functionality. In case a failure is experienced by the
packet traffic processed by the cluster router 400.                15   router cluster node designated as the management node,
   The router cluster node equivalency, provided via the tor-           another router cluster node 402 may be designated as the
oidal topology, provides a highly scalable packet routing               management node (410) on short order without requiring
capacity and port count increasing monotonically -O(N) with             infrastructure modifications to the cluster router 400.
the number N of router cluster nodes 402 in the cluster router             In accordance with another exemplary implementation,
400. Additional capacity may be added typically by adding          20   management functionality employs in-band signaling and
another x, y, or z slice (n-1 dimensional plane) of router              messaging while incurring a small management overhead.
cluster nodes 402 without requiring replacement or expan-                  In accordance with the exemplary embodiment of the
sion of the existing infrastructure.                                    invention, the same routing functional block definitions are
   The cluster router 400 may be controlled by management               provided to each router cluster node 402 to ensure that each
software allowing an operator to configure the behavior of         25   cluster node is capable to perform every and any routing
each router cluster node 402 and therefore of the entire cluster        functionality necessary. Details regarding the necessary rout-
router 400 via a software-based specification language with             ing functionality blocks is provided herein below with refer-
appropriately coded routing functionality blocks (a modified            ence to FIG. 5 and FIG. 6.
version of the Click routing framework being an example) to                Therefore, in accordance with the exemplary embodiment
affect packet routing in accordance with the exemplary             30   of the invention, the router cluster node configuration speci-
embodiment of the invention.                                            fies cluster-node-centric packet processing flows within each
                                                                        router cluster node 402 such that each router cluster node 402
   In accordance with an exemplary implementation of the                by itself, and/or the aggregate all router cluster nodes 402 in
exemplary embodiment of the invention, at least one addi-               the cluster router 400 are able to provide packet routing
tional node 410, shown in FIG. 4, may act as a management          35   functionality. Details of exemplary cluster-router-node-cen-
node responsible for: startup, initial configuration of each            tric configurations are provided herein below with respect to
router cluster node 402 in the cluster router 400, lookup table         FIG. 5 and FIG. 6.
synchronization, monitoring, performance reporting, billing,               For easy understanding of the concepts presented herein
authentication, etc.                                                    and without limiting the invention thereto, router cluster node
   In accordance with the exemplary implementation of the          40   physical ports are designated as: internal ports, external ports,
exemplary embodiment of the invention, cluster management               and loopback ports. Internal ports terminate cluster router
software, if executing on management nodes 410, communi-                internal interconnecting links 404 participating in the intra-
cates with router cluster nodes 402 via dedicated manage-               connection network implementing the toroidal topology of
ment links 412 ensuring that the cluster intra-connection net-          the cluster router 400. External ports terminate cluster router
work does not incur an in-band management overhead. It is          45   external links to communication network nodes external to
envisioned that the management links 412 need not necessi-              the cluster router 400 (see patch bays in FIG. 4). The loopback
tate high bandwidths and therefore the cluster router 400 need          ports enable each router cluster node 402 to provide all the
not incur a high deployment cost overhead.                              necessary and related routing functionality need to process a
   In FIG. 4, the management links 412 are shown to form a              received packet especially when the packet is to be sent
star topology between the management nodes 410 and the             50   towards the intended destination via an external link associ-
router cluster nodes 402. No such limitation is implied in              ated to the same router cluster node 402 which received the
respect of the invention, a variety of other topologies may be          packet.
employed including bus topologies. While employing a bus                   In order for the cluster router implementation presented
topology provides native broadcast capabilities, particularly           herein to replace a single router, not only is it necessary for
benefiting lookup table synchronization, without necessarily       55   packets to be processed by the router cluster nodes 402 of the
providing a change in the number of management links 412                entire cluster router 400 as if they were processed by a single
when compared to the star topology, employing a bus topol-              router, but the entire cluster router 400 must appear to external
ogy exposes the cluster router 400 to a collision overhead in           communications networks and nodes as a single router.
the management links 412. The collision overhead may be                 Adherence to the requirement is complicated by the fact that
mitigated by employing higher bandwidth infrastructure for         60   different external links are connected to different router clus-
management links 412 of the bus topology or by employing                ter nodes 402 in the cluster router 400.
multiple busses, both adding significant costs to such an                  An addressing scheme, perhaps as simple as using Media
implementation. Depending on the size of the cluster router             Access Control (MAC) addressing may be relied on. Internet
400 the benefits of the native broadcast capabilities in                Protocol addressing may also be used, however reliance on
employing a bus topology may overweigh the cost incurred           65   such use, as packets hop from router cluster node 402 to router
by the collision overhead. The actual implementation of the             cluster node 402, may lead to a lot of unnecessary protocol
management network is therefore left to design choice.                  stack processing. In using MAC addressing to refer to each
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 16 of 19


                                                      US 7,436,775 B2
                              11                                                                   12
router cluster node 402, each physical port has a globally          high enough to enable the packet to traverse the entire cluster
unique MAC address ascribed thereto during manufacturing            router 400, yet the MaxTagTTL value must be set low enough
thereof, the MAC address of a particular router cluster node        to minimize transport overheads.
402 may be set to the lowest MAC address value of all of the           In accordance with the exemplary embodiment of the
physical ports associated therewith. It may be necessary that 5 invention, FIG. 5 A, B, and C show a flow diagram represen-
only physical ports used to implement the cluster intra-con-        tative of a router-cluster-node-centric configuration dissemi-
nection network be considered in an internal router cluster         nated to each router cluster node 402.
node addressing scheme to ensure that packets do not spill out         FIG. SA is a high level overview oftherouter-cluster-node-
of the cluster router 400 prematurely while propagating             centric configuration 500 (600). In accordance with an exem-
between cluster router nodes 402. In order for the aggregate of 1o plary implementation of the exemplary embodiment of the
router cluster nodes 402 to appear as a single router to exter-     invention, the goal of determining a routing response for each
nal communications networks, the MAC address of the clus-           received packet is divided into entry packet processing and
ter router 400 may be set to the lowest MAC address of all          routing response processing; and exit packet processing.
router cluster node ingress and egress external ports (external        Each packet received via an input port 502, 554, 556 is
addressing scheme).                                              15 classified to determine which leg of the configuration 500 to
   In accordance with an exemplary implementation of the            subject the packet to. Newly received packets via an external
exemplary embodiment of the invention, the MAC address of           link are directed to an entry packet processing leg, whereby
the cluster router 400 is determined by the router cluster          the packet undergoes entry packet processing and routing
nodes 402 in the cluster router 400 cooperatively. The inven-       response processing. Subsequent to receiving a routing
tion is not limited to this particular method of determining the 20 response 570, the packet is tagged 540 and forwarded via a
address of the cluster router 400. However, employing meth-         cluster router external port 530, internal port 552 or the loop-
ods of dynamic internal cluster router MAC address determi-         back port 554 as appropriate. The packet may propagate
nation, takes into account that the router cluster node 402 with    between router cluster nodes 402 before arriving at the exit
the smallest MAC address may be removed and installed at            router cluster node 402 by following the transit leg of the
another location in an associated communications network 25 configuration 500.
thus preventing packet misdirection.                                   The exit packet processing leg of the configuration 500 is
   In accordance with another exemplary implementation of           typically followed upon receiving a packet via an cluster
the exemplary embodiment of the invention, the external             router internal port 556. The packet is then switched to and
MAC address of the cluster router 400 may be determined by          forwarded via the appropriate external port 530. The tag is
a management node 410. If the management node is used 30 removed 582 and the packet TTL is decremented 584 before
solely for management of the cluster router 400, then the           packet transmission via an external link.
MAC address of the management node 410 may be used as                  FIG. 5B shows details of the entry packet processing and
the MAC address of the entire cluster router 400. Ifa group of      routing response provisioning leg. A packet is received at the
redundant management nodes are used, then the group of              cluster router 400 via an external link and a corresponding
management nodes may collectively employ a dynamic 35 external physical port 502. The received packet is typically
external MAC address determination scheme which takes               provided to a packet filtering (firewall) block 504 exemplary
into account that any one of the management nodes 410 may           subjecting the received packet to packet acceptance rules. If
fail or may be relocated in an associated communications            the packet is not accepted, the packet is dropped.
network.                                                               If the packet is accepted by the packet filtering block 504,
   In accordance with the exemplary embodiment of the 40 the packet is forwarded to a decision block 506, which deter-
invention, router cluster nodes 402 in the cluster router 400       mines whether the packet is specifically destined for the sub-
may employ only a reduced protocol stack in implementing            ject router cluster node 402 currently processing the packet. If
the cluster intra-connection network. If the cluster router 400     the packet is destined for the subject router cluster node 402,
is exemplary employed for routing IP packets, the router            the packet is forwarded to the Operating System (OS), block
cluster nodes 402 may only implement Ethernet encapsula- 45 508-in this case the router cluster node operating system. If
tion in the cluster intra-connection network.                       the packet is not destined for the router cluster node 402, it is
   Having received a routing response, a packet in transit          forwarded on to decision block 510.
towards the exit router cluster node 402, if unchecked, may            Decision block 510 determines whether the received
circle around the redundant intra-connection network (404)          packet is destined for the cluster router 400 proper. If the
forever introducing an uncontrollable transport bandwidth 50 packet is destined for the cluster router 400, the packet is
overhead.                                                           forwarded to a management port output queue block 512 and
   In accordance with the exemplary embodiment of the               is eventually transmitted via a management output port 514 to
invention, each packet is tagged to identify the received           a dedicated management node 410. If a router cluster node
packet as one having received a routing response and propa-         402 is designated as a management node, then the packet is
gating through the cluster router 400 towards the intended 55 forwarded via an appropriate cluster router internal port 552
exit router cluster node 402. A variety of tagging means may        towards the designated management node. If the packet is not
be employed including, but not limited to: using optional           destined for the cluster router 400, in step 510, the packet is
headers in packets, adding packet trailers, and/or encapsulat-      forwarded to decision block 520.
ing the received packet with additional (Ethernet) headers             Decision block 520 inspects the packet header to obtain the
having cluster router relevance only. Upon arriving at the 60 packet TTL value. If the packet TTL value is too low, the
specified exit router cluster node 402, the tag is removed.         packet is not processed any further with respect to providing
   In accordance with the exemplary embodiment of the               a routing response. An ICMP Error "TTL Expired" message
invention, a TagTTL value is specified in the tag for each          is formulated for the packet by block 524. The source and
tagged packet the TagTTL having cluster router 400 rel-             destination network node addressing specifications of the
evance only. An initial MaxTagTTL value would be set to an 65 received packet are extracted and reversed, and the packet
empirically determined value typically dependent on the size        conveying the ICMP message is provided to the exit packet
of the cluster router 400. The MaxTagTTL value must be set          processing leg. As will be described with reference to FIG.
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 17 of 19


                                                      US 7,436,775 B2
                              13                                                                      14
SC, the packet is placed on an output port queue 528 (lowest            packets is schematically shown in FIG. 5B. Without limiting
priority) of the external output port 530 corresponding to the          the invention to the particular implementation shown, a clas-
input port 502 via which the packet was received. If the                sifier block classifies packets by type: IP packets are provided
decision block 520 does not find a low packet TTL value, the            to classifier block 564, ARP responses are provided to anARP
packet is forwarded on.                                            5    responder block, ARP queries and packets processed by the
    The packet is typically (but not necessarily) subjected to a        ARP responder are switched by block 576 to respective out-
packet acceptance rate control block 536. The packet is fur-            put-port-associated ARP querier blocks. ARP functionality
ther processed through various other entry packet processing            may also be implemented out-of-band via the management
blocks, for example to check the integrity of the packet                node 410.
header, to remove a number of bytes, etc, which will be            10      Other routing (related) functionality such as, but not lim-
omitted from being shown for brevity of the description of the          ited to: Reverse ARP (RARP), Border Gateway Protocol
exemplary embodiment presented herein. A person skilled in              (BGP), etc. may be implemented in accordance with the
the art would specify the correct sequence of entry packet              exemplary embodiment by specifying an appropriate router-
processing blocks necessary to support the services provided.           cluster-node-centric configuration.
Each such block typically performs a combination of: accept-       15      FIG. SC shows router-cluster-node-centric configuration
ing the packet, modifying the packet header, dropping the               details related to processing packets received via an internal
packet with or without associated processing such as sending            port 556, the logical loop back port 554, or from the operating
a message back, etc.                                                    system 558. Such packets may either require special func-
    The packet is classified by classifier block 564 in accor-          tionality, transit, or exit processing.
dance with the packet's priority for preferential processing       20      A classifier 560 classifies received packets in accordance
and stored in a priority queue 566. Packets are scheduled for           with information specified in the tag and perhaps also held in
routing response processing by scheduler block 568 which                the packet header.
preferentially selects high priority packets to be routed                  If the tag specifies that the received packet requires a spe-
thereby enforcing quality of service guarantees. A route                cial function, such as but not limited to: encryption/decryp-
lookup is performed by lookup block 570.                           25   tion, video stream processing (combine, decode, encode, for-
    Routing response processing results in the packet header            mat translation, etc.), authentication, directory services, etc.,
being updated with next hop information including a network             the packet is provided to the OS, block 508.
address of a next communications network node towards                      Decision block 580 determines whether the subject router
which the packet is to be conveyed upon leaving the cluster             cluster node 402 is the exit router cluster node specified in the
router 400, as well the tag information is updated with router     30   tag.
cluster node addressing information (a MAC address speci-                  If the router cluster node 402 is not the exit router cluster
fication) of the corresponding exit router cluster node 402.            node, the packet is in transit. Decision block 578 determines
    Having received a routing response, decision block 571              whether the TagTTL value is zero. If the TagTTL value is
determines whether the determined next hop network address              zero, the packet is discarded thus preventing packets from
is connected locally with respect to the subject router cluster    35   circling between router cluster nodes 402 indefinitely. If the
node 402. If the network node corresponding to the next hop             TagTTL value is not too low, the TagTTL value is decre-
network address is connected to a port ofto the subject router          mented by block 574 and the packet is provided to the switch
cluster node 402, then the packet is provided to the exit packet        block 576 for forwarding.
processing leg.                                                            If the subject router cluster node 402 is the exit router
    If the network node corresponding to the determined next       40   cluster node, as part of exit packet processing, the tag is
hop address is not know locally, the packet is tagged (as               removed by functional block 582, and the packet TTL is
described above) by tagging block 540. The tag includes a               decremented by functional block 584. Not all received pack-
data structure conveyed with the packet. The data structure             ets may be tagged, especially packets received via the loop-
holds specifiers employed by router cluster nodes 402 to track          back port 554. The configuration is exemplary of the flexibil-
the packet while in transit within the cluster router 400. A       45   ity provided.
TagTTL specifier is populated with a MaxTagTTL value by                    A packet fragmenter block 586 fragments packets in accor-
block 542. It is worth re-emphasizing that the Tag TTL value            dance with transport characteristics of the external transport
is independent of the packet TTL value specified in the packet          links beyond the router cluster node 402 and therefore beyond
header. The TagTTL value is decremented each time the                   the cluster router 400.
packet propagates through a router cluster node 402, whereas       50      A classifier block 588 classifies the packet in accordance
the packet TTL value is decremented 584 only once as part of            with the packet's priority and the packet is stored in an appro-
packet exit processing by the exit router cluster node 402.             priate priority queue 590.
    The routed and tagged packet is provided to a switch block             A scheduler block 592, in accordance with a queue service
576. The switch block 576, based on the tag information and             discipline enforcing quality of service guarantees, provides
perhaps header information, queues the routed packet in an         55   packets from the priority queues 590 to a switch block 594
internal output port queue 548 or the self queue 550. A packet          which takes into account the network address of the next hop
conveying content will typically be queued in one of the                communications network node held in the packet header of
internal output port queues 548 of the router cluster node 548,         each packet provided, to determine the appropriate external
while packet encapsulated signaling and control messages                output port 530 to forward the packet therethrough. The
may be queued in the self queue 550 to implement particular        60   packet is queued for transmission in an external output port
functionality.                                                          queue 528.
    Various other routing functions may be provided including,             Making reference to FIG. 5B, the router cluster node may
but not limited to, address resolution processing. As packets           also receive a packet from the management port 598 which is
are exemplary transmitted employing the Internet Protocol               forwarded to the OS 508.
(IP), an in-band Address Resolution Protocol (ARP) is              65      As mentioned above, the separation between internal and
employed to access address resolution services provided in a            external ports is not necessary. FIG. 6 shows schematically a
typical IP communication network. The processing of ARP                 router-cluster-node-centric configuration 600, corresponding
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 18 of 19


                                                       US 7,436,775 B2
                               15                                                                        16
to the router-cluster-node-centric configuration 500 pre-                       cluster nodes in each of said dimensions, each of said
sented in FIG. 5B and C, with packet processing flow speci-                     cluster nodes thereby being connected to 2*n said inter-
fications rerouted based on all ports being equivalent. All                     nal links.
packets are provided to a decision block 602 determining                     2. A software-configurable cluster-based router as claimed
whether a received packet is tagged or not.                          5    in claim 1, wherein each cluster node (402) is a personal
   The router cluster nodes 402 need not have the same pro-               computer.
cessing capacity nor be supplied by the same equipment                       3. A software-configurable cluster-based router as claimed
vendor, although use of same vendor equipment would                       in claim 1, wherein said specified configuration comprises an
reduce maintenance overheads typically associated with                    n dimensional topology, each cluster node being connected to
stocking replacement parts.                                          10   2*n neighboring cluster nodes (402).
   However, in providing improved packet processing capa-                    4. A software-configurable cluster-based router as claimed
bilities, specialized PC platforms may be used for performing             in claim 1, further comprising:
specialized packet processing. For example, as mentioned                     an additional cluster node (410) adapted to operate as a
above, a packet payload encryption/decryption packet pro-                       management node for managing operation of said clus-
cessing response may be necessary. Encryption/decryption             15         ter nodes of said intra-connection network; and
algorithms may make use of specialized CPU processing                        dedicated management links (412) for enabling said addi-
functionality to speed up packet payload encryption/decryp-                     tional cluster node to communicate with said cluster
tion. A difference exists between employing Complex                             nodes.
Instruction Set Computing (CISC) platforms as opposed to                     5. A software-configurable cluster-based router as claimed
Reduced Instruction Set Computing (RISC) platforms. Both             20   in claim 4, wherein said management links (412) form a star
CISC and RISC cluster nodes may however run the same                      or a bus topology.
operating system, Linux, and the exemplary router frame-                     6. A software-configurable cluster-based router as claimed
work specially compiled for each specialized PC platform.                 in claim 1, wherein each cluster node comprises a plurality of
   Therefore a low-cost, scalable cluster router design is pro-           routing, functional blocks, all said cluster nodes comprising
vided. The routing functionality of the cluster router can           25   the same routing functional blocks.
easily be re-configured via modifying existing or employing                  7. A software-configurable cluster-based router as claimed
additional special purpose routing functionality blocks to                in claim 1, wherein each cluster node uses an internal address-
support varying customer needs, and different functional                  ing process for dynamically determining a node address of
requirements. The routing functionality supported by and the              each cluster node (402) on said intra-connection network.
configuration of the cluster router may also depend on where         30      8. A software-configurable cluster-based router as claimed
the cluster router is deployed in a communications network                in claim 1, wherein said cluster nodes use an external address-
(edge/core/access).                                                       ing process for dynamically determining a router address for
   A low-cost, scalable cluster router is useful as a commu-              said cluster-based router (400) on said communication net-
nications network edge, where cost and scalability are very               work.
important. Such a cluster router could also be useful in small       35      9. A software-configurable cluster-based router as claimed
enterprise networks for the same reason. The cluster router               in claim 6, wherein said routing functional blocks comprise:
design further provides a useful research tool due to its high               entry packet processing and routing response processing
degree of flexibility.                                                          blocks, adapted to route an untagged packet to an output
   The embodiments presented are exemplary only and per-                        port of the output ports of said cluster node;
sons skilled in the art would appreciate that variations to the      40      exit packet processing blocks adapted to route a tagged
above described embodiments may be made without depart-                         packet to an output port of the output ports of said cluster
ing from the spirit of the invention. The scope of the invention                node;
is solely defined by the appended claims.                                    a packet classification unit connected to input port of said
   We claim:                                                                    cluster node adapted to route said untagged packet
   1. A software configurable cluster-based router (400) for a       45         received on said input port over an external link to said
packet-switched communication network, said cluster-based                       entry packet processing and routing response processing
router including N cluster nodes (402) connected by a plural-                   blocks, and to route said tagged packet received on said
ity of internal links (404), characterized by:                                  input port over an internal link to said exit packet pro-
   a plurality of external links for enabling said cluster-based                cessing blocks.
      router to exchange traffic with a plurality of nodes of said   50      10. A software-configurable cluster-based router as
      packet-switched communication network;                              claimed in claim 9, wherein said entry packet processing and
   each cluster node of said N cluster nodes (402) being                  routing response processing blocks includes:
      adapted to operate as a core router cluster node and as an             a decision block (506, 510, 520, 533) for determining if
      edge router cluster node;                                                 said untagged packet needs to be processed at said clus-
   the internal links (404) connect said cluster nodes in an         55         ter node; and
      intra-connection network adapted to provide a high path                a routing response processing block (570) for performing a
      diversity for a plurality of packet processing flows                      route lookup on said untagged packet and routing said
      routed over said intra-connection network between edge                    untagged packet into an output queue corresponding to
      router nodes; and                                                         said output port.
   the cluster nodes connected to external links being adapted       60      11. A software-configurable cluster-based router as
      to operate as edge router cluster nodes,                            claimed in claim 9, wherein said entry packet processing and
   whereby a specified routing capacity is obtained for said              routing response processing blocks include a tag packet block
      cluster-based router by selecting N and selecting a con-            (540) for attaching a tag to said untagged packet.
      figuration of said intra-connection network, said con-                 12. A software-configurable cluster-based router as
      figuration having n dimensions, said cluster nodes being       65   claimed in claim 11, wherein said exit packet processing
      interconnected by said internal links in such a way that            blocks include a decision block (580) for determining
      each of said cluster nodes is connected to two other                whether said cluster node is an exit edge cluster node.
        Case 6:20-cv-00813-ADA Document 39-4 Filed 03/16/21 Page 19 of 19


                                                      US 7,436,775 B2
                              17                                                                     18
   13. A software-configurable cluster-based router as                      plurality of external links for enabling connection of
claimed in claim 11, wherein said exit packet processing                    said cluster-based router in a communication network;
blocks include a remove tag block (582) for removing said tag               and
from said tagged packet if said cluster node is an exit edge             iv) routing packets along packet processing flows estab-
cluster node.                                                               lished between two edge router cluster node over a plu-
   14. software-configurable cluster-based router as claimed                rality of core router cluster nodes.
                                                                         17. A method as in claim 16, wherein whenever one of said
in claim 9, further comprising a decision block (510) for
                                                                      cluster nodes is affected by a failure, the remaining cluster
determining if said untagged packet is a router management
                                                                      nodes take over the functionality of said failed cluster node.
packet and routing said untagged packet to a management
                                                                   10    18. A method as claimed in claim 16, wherein step iv)
node (410) of said cluster based router.
                                                                      comprises providing each cluster node with a node MAC
   15. A software-configurable cluster-based router as                address on said intra-connection network, and providing each
claimed in claim 11, wherein said tag is provided as an               port of said cluster node with a unique port MAC address.
optional packet header, a packet trailer, or an additional               19. A method as claimed in claim 18, wherein said node
header.                                                            15 MAC address is set to the lowest MAC address of all ports of
   16. A method of routing packets over a cluster-based router        said respective cluster node.
(400) with a configurable routing capacity and port count,               20. method as claimed in claim 16 further comprising using
comprising the steps of:                                              a dynamic internal cluster router MAC address determination
   i) selecting a number Nanda configuration for said cluster-        process for establishing a router MAC address for said clus-
       based router for obtaining a specified routing capacity     20 ter-based router.
       and port count for said cluster-based router, said con-           21. A method as claimed in claim 16, wherein step iv)
       figuration having n dimensions, said cluster nodes being       comprises:
       interconnected by said internal links in such a way that          attaching a tag to each new packet received on an input port
       each of said cluster nodes is connected to two other                 of an edge router cluster node; and
       cluster nodes in each of said dimensions, each of said      25    differentially processing packets at each cluster node
       cluster nodes thereby being connected to 2*n said inter-             according to the presence or absence of said tag,
       nal links,                                                           whereby:
   ii) connecting N cluster nodes (402) via internal links in an         said packet is routed towards another cluster node if it is
       intra-connection network according to said configura-                addresses to said another cluster node, or said tag is
       tion;                                                       30       removed and said packet is routed to an edge node for
                                                                            transmission over said communication network.
   iii) connecting a selected number of cluster nodes desig-
       nated to operate as edge router cluster nodes over a                                  *   *   *    *   *
